                Case 1:15-cv-02594-RWS Document 68 Filed 01/03/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

            CODE REVISION
            COMMISSION, et al.,


                  Plaintiffs,
                                                         CIVIL ACTION NO.
                  V.                                     L15-CV-2594-RWS


            PUBLIC.RESOURCE.ORG INC.,

                  Defendant.


                                                ORDER

                  This action is STAYED pending appeal to the United States Supreme Court.

            The parties are ORDERED to inform the Court within fourteen days of the

            Supreme Court's decision regarding certiorari in this case.


                  SO ORDERED, this j^day of January, 2019.

                                                    "%^
                                                  dCHARD^FSTORY
                                                  United States District Judge




A072A
(Rev. 8/8
2)
